                                            Case 5:20-cv-03326-BLF Document 4 Filed 05/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT
                                   6                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         JOSHUA SPENCER HILL,
                                   8                                                      Case No.20-cv-03326-BLF (PR)
                                                             Plaintiff,
                                   9                                                      ORDER OF TRANSER
                                                    v.
                                  10

                                  11     WARDEN,
                                  12                        Defendant.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            Plaintiff, who is currently being held at the California Men’s Colony in San Luis
                                  16   Obispo, California, filed a pro se civil rights complaint against prison officials at
                                  17   California Correctional Center (“CCC”) in Susanville, California, where he was formally
                                  18   incarcerated. Because the acts complained of occurred in Lassen County, which lies
                                  19   within the venue of the Eastern District of California, see 28 U.S.C. § 84(b), venue
                                  20   properly lies in that district and not in this one. See 28 U.S.C. § 1391(b). Accordingly,
                                  21   this case is TRANSFERRED to the United States District Court for the Eastern District of
                                  22   California. See 28 U.S.C. § 1406(a).
                                  23            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  24   Eastern District of California.
                                  25            IT IS SO ORDERED.
                                  26   Dated: __May 20, 2020____________                  ________________________
                                  27                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                       Order of Transfer
                                  28   PRO-SE\BLF\CR.20\03326Hill_transfer (ED)
